NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HAWAII WILDLIFE FUND, a Hawaii non-             No.    15-17447
profit corporation; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           1:12-cv-00198-SOM-BMK

 v.

COUNTY OF MAUI,                                 ORDER*

                Defendant-Appellant.

                On Remand from the United States Supreme Court

Before: SCHROEDER, D.W. NELSON, and McKEOWN, Circuit Judges.

      The judgment of this court, 886 F.3d 737, was vacated by the Supreme

Court in County of Maui, Hawaii v. Hawaii Wildlife Fund, 140 S. Ct. 1462 (2020).

We remand this case to the district court for further proceedings consistent with the

Supreme Court’s opinion.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.